DETAILED ACTION

Response to Amendment
1. 	The amendment filed on 08/25/2022 have been entered.
	Claims 1, 3, 4, 9 and 10 have been amended.
	Claims 16-28 have been cancelled.
	Claims 13-15 remain withdrawn.
	Claims 1-12 and newly added claims 29-41 are under consideration.
Information Disclosure Statement
2.	The Information Disclosure Statement filed on 7/29/2022 has been considered.
Claim Interpretation
3.	Applicant’s Remarks indicating that claims 10-11 are not properly construed as reciting means-plus-function language absent new evidence to the contrary appears to satisfy the claim interpretation requirement set forth in the previous Office action mailed 5/25/22.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 3, 4 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation one or additional, and the claim also recites the additional layers is comprised of different metal which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note that since the requirement for the cap layer could be met with a single layer, the recitation calling for, “…additional layers …” is indefinite. For examination purposes, it will be assumed to read that the cap layer comprises one or additional layers, wherein each of the one or additional layers is comprised of different metal.
Furthermore, in a situation where the requirement for the cap layer is met with either a transparent conductor material or a conductor material, the recitation of claim 4 calling for, “… the metal is selected from the group …” would be indefinite.
The recitation of claim 41 calling for, “… the source is removable …” is not clearly understood. Since claim 41 is drawn towards an apparatus, it is not clear if the final device structure includes the source layer. Furthermore, the requirement that the cap layer be positioned over the source layer would be indefinite if the source is removable.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 1-6, 8 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (“Song”) US PG-Pub 2005/0040755. 
Song discloses an apparatus for enhancing impurity diffusion in a substrate (¶[0043]) material, comprising: a heterostructure (Figs. 1 and 2) comprising, a substrate comprising a Group-III-nitride material (¶[0043]); a source layer (Cu2O discussed in ¶[0028]) including a dielectric source (as required in claim 5) positioned on a surface of the substrate, the source layer comprising a dopant (¶[0028]) [wherein the source layer is removable] (as required in claim 41) selected for the Group-III-nitride material; and a conductive cap layer (Capping layer shown in Figs. 1 and 2) positioned on the source layer, the cap layer comprising at least one material selected from the group consisting of: a metal, a transparent conductor material, and a conductor material (¶¶[0015, 0020 and 0030]).  
Re claim 2, Song discloses wherein the Group-III-nitride material comprises a compound of a nitrogen and at least one element selected from the group consisting of: gallium, aluminum, indium, boron, and thallium (¶[0043]). 
Re claim 3, insofar as understood, Song discloses the cap layer comprises at least one of the elements listed in (¶¶[0015, 0020 and 0030]) which are of different metal.  
Re claim 4, Song discloses wherein the metal is platinum, gold,  and nickel selected from the group consisting of: platinum, palladium, gold, and nickel (¶¶[0015, 0020 and 0030]). 
	Re claim 6, Song discloses a thickness within the recited range (¶[0018]). 
Re claim 8, Song discloses wherein the work function of the cap layer (e.g. Zn, Ti, Zn Ag, ¶¶[0015, 0020 and 0030]) being within the recited range. 
10.	Claim(s) 1, 2, 12 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behringer et al. (“Behringer”) WO0217370.
Behringer discloses an apparatus for enhancing impurity diffusion in a substrate material (element 1), comprising: a heterostructure (Fig. 1) comprising, a substrate comprising a Group-III-nitride material (abstract); a source layer (element 3) including positioned on a surface of the substrate, the source layer comprising a dopant (abstract) [wherein the source layer is removable] (as required in claim 41) selected for the Group-III-nitride material; and a conductive cap layer (element 6) positioned on the source layer, the cap layer comprising at least one material selected from the group consisting of: a metal (last par. of machine translated document).  
Re claim 2, Behringer discloses wherein the Group-III-nitride material comprises a compound of a nitrogen and at least one element selected from the group consisting of: gallium, aluminum, indium, boron, and thallium (¶[0043]). 
Re claim 12, Behringer discloses wherein the dopant includes magnesium (abstract). 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Shah et al. (“Shah”) US PG-Pub 2018/0109250.
Re claim 7, Song does not explicitly disclose the recited thickness. However, it would 
been an obvious matter of design choice to form the thickness to be sized as claimed, since such a modification would have involved a mere change in the size of the constituent components. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to change to such thickness, depending on the desired size for the device. 
Re claim 9, Song discloses the device structure as recited in the claim. The difference between Song and the present claim is the recited first and second electrodes.
Shah discloses wherein the cap layer functions as a first electrode (element 302), comprising a metal contact layer (element 304/306) coupled to the substrate, the metal contact layer functioning as a second electrode (Fig. 3A).
	Shah's teachings could be incorporated with Song’s device which would result in the claimed invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ Shah’s HEMT device including first and second electrodes since it has been held to be within the level of worker in the art to select a known device based on its suitability for its intended use as a matter of design choice. See Sinclair  & Carroll Co. v. Inter chemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Note that Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”)
Re claim 10, Shah discloses a mechanism for applying a voltage (negative bias voltage signal into gate inputs of HEMT cells 810/820, ¶[0075]) to the electrodes of the apparatus; and a controller (element 804) electrically coupled to the mechanism for applying the voltage to the electrodes of the apparatus (¶[0075]). 
Re claim 11, Shah discloses at least one sensor (element 920/922, Fig. 9 and ¶¶[0085 and 0089]) selected from the group consisting of: voltage sensor, current sensor, and capacitance sensor, wherein the controller (element 902) is configured … note that the recitation calling for, “… configured to control a power level … of the mechanism for applying the voltage according to a pre-defined threshold, wherein the pre-defined threshold corresponds to an amount of dopant diffused into the substrate” constitutes functional language and if the prior art structure is capable of performing the function, then it meets the claim. Inre Casey, 152 USPQ 235 (CCPA 1967); see also In re Otto , 136 USPQ 458, 459 (CCPA 1963). 	

Allowable Subject Matter
13.	Claims 29-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  None of the art teaches, inter alia, while an electric field gradient is established within the source layer and the cap layer for causing diffusion of at least some of the at least one element from the substrate to the cap layer, and for causing diffusion of the dopant from the source layer to a former location of the at least one element in the substrate thereby changing a conductivity and/or magnetic characteristic of the substrate as required by claim 29 and its dependent claims 30-40.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2002/0081764 to Springthorpe discloses a structure and method for doping III-nitride compounds.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893